Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 30, 2014

                                    No. 04-14-00147-CR

                                     David Q. RAMOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CR-0563
                     The Honorable Angus McGinty, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on April 30, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk